Signature of acts adopted under codecision: see Minutes
(DE) Mr President, in connection with the coordination of the calendar, a document has been distributed in which an election date is shown in blue for the first weekend in June. You know yourself that all European elections since 1979 have been held on the second or third weekend in June. I would like to ask who decided, and when they decided, to move next year's European elections forward to these new dates around the first weekend in June.
We shall minute your point of order, Mr Posselt, and we shall provide you with an answer in the appropriate manner.